Citation Nr: 1641239	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected rosacea.

2. Entitlement to a compensable rating for service-connected residuals of a fracture of the left little finger.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, post traumatic stress disorder (PTSD), and bipolar disorder, to also include as secondary to service-connected disabilities and/or an assault in service; and if so, whether service connection is warranted.

4. Entitlement to service connection for a head injury, to include a traumatic brain injury (TBI).

5. Entitlement to service connection for a seizure disorder, to include as secondary to a head injury in service.

6. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cognitive disorder, to include memory loss, and to also include as secondary to a head injury in service; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and K. B.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from December 1990 to August 1991.

This appeal comes before the Board of Veterans Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of these matters now lies with the RO in Muskogee, Oklahoma.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has re-characterized the claims of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, and entitlement to service connection for a cognitive disorder, to include memory loss, accordingly.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5. The Board notes that in an October 2009 decision the Board denied service connection for depression; in a December 2005 rating decision the RO denied service connection for PTSD. In December 2006, the issue of entitlement to service connection for PTSD was before the AOJ for adjudication when the Veteran stated that he wished to withdraw his claim for PTSD. However, in light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder.

Similarly, in a May 1997 rating decision, the RO denied service connection for memory loss, and then the Veteran filed a separate claim for service connection for a cognitive disorder. Again, in light of the Court's decision in Clemons, the Board has re-characterized the issue of entitlement to service connection for a cognitive disorder, as entitlement to service connection for a cognitive disorder, to include memory loss. The characterization of such issues will provide the most potentially favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

In August 2013, the Veteran and his friend, K. B., testified before a Decision Review Officer (DRO) sitting at the RO in Muskogee, Oklahoma. A transcript of the hearing is of record. 

The Board acknowledges that at the August 2013 hearing, the Veteran asserted that he wished to withdraw his claim for entitlement to service connection for a cognitive disorder. A withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. However, in the present case, the Board finds that the Veteran's withdrawal of his claim for entitlement to service connection for a cognitive disorder is inconsistent with the advancement of his claim for service connection for a head injury, to include a TBI. In accordance with Clemons the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5. Accordingly, the Veteran's claim of a cognitive disorder and memory loss may be a symptom of and part and parcel of a head injury, to include a TBI, which the Veteran advances on appeal. Therefore, the Board does not accept the Veteran's withdrawal, and expands the Veteran's claim of service connection for a cognitive disorder, to include memory loss, to also include as secondary to a head injury in service. Id.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board recognizes that at the August 2013 DRO hearing, the Veteran's testimony raised the issue of individual unemployability due to service-connected disabilities (TDIU). The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The issues of entitlement to an initial rating in excess of 10 percent for service-connected rosacea; entitlement to a compensable rating for service-connected residuals of a fracture of the left little finger; entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, to also include as secondary to service-connected disabilities and/or an assault in service; entitlement to service connection for a head injury, to include a TBI; entitlement to service connection for a seizure disorder, to include as secondary to a head injury in service; and entitlement to service connection for a cognitive disorder, to include memory loss, to also include as secondary to a head injury in service, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision issued in May 1997, the RO denied the Veteran's claim of entitlement to service connection for memory loss. 

2. In an unappealed final decision issued in October 2009, the Board denied the Veteran's claim of entitlement to service connection for depression.

3. In an unappealed rating decision issued in December 2005, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

4. Presuming its credibility, evidence added to the record since the final rating decision issued in May 1997 is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for memory loss, now rephrased as entitlement to service connection for a cognitive disorder, to include memory loss.

5. Presuming its credibility, evidence added to the record since the final rating decision in December 2005 and since the final Board decision issued in October 2009 is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression, now rephrased as entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder.


CONCLUSIONS OF LAW

1. The May 1997 rating decision that denied the Veteran's claim of entitlement to service connection for memory loss is final. 38 U.S.C.A. § 7105 (c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

2. The October 2009 Board decision that denied the Veteran's claim of entitlement to service connection for depression is final. 38 U.S.C.A. § 7105 (c) (West 2009) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

3. The December 2005 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (c) (West 2005) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

3. Since the May 1997 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a cognitive disorder, to include memory loss, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Since the December 2005 rating decision and the October 2009 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen the claim of service connection for a cognitive disorder, to include memory loss, and the claim of service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, and the claims are reopened. This is so because the Board is reopening the claims and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Claims to Reopen

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett, 83 F.3d at 1383. Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

The Board will discuss both claims to reopen separately below.

i. Claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression , PTSD, bipolar disorder

In a September 1995 rating decision, the Veteran was denied service connection for PTSD on grounds that the claimed condition neither occurred nor was caused by service. The rating decision was unappealed, and the decision became final. 38 U.S.C.A. § 7105 (c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)]. 

Thereafter, the Veteran sought to reopen the claim and in a December 2005 rating decision, the RO reopened the claim of service connection for PTSD, but denied the claim on the basis that there is no verified stressor. In a December 2006 statement, the Veteran stated that he wished to withdraw his claim for PTSD, and therefore, the December 2005 rating decision denying service connection for PTSD was unappealed, and the decision became final. 38 U.S.C.A. § 7105 (c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

In a March 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression on the basis that the claim was "not well grounded because no medical evidence has been received showing a diagnosis of the claimed conditions." The rating decision was unappealed, and the decision became final. 38 U.S.C.A. § 7105 (c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

Thereafter, the Veteran sought to reopen his claim of entitlement to service connection for depression, and submitted additional VA treatment records that indicated complaints of anxiety, depression, and insomnia. However, in a May 2004 rating decision, the RO denied the Veteran's claim on the basis that the claimed disability was neither incurred in nor caused by the Veteran's military service. The Veteran filed a notice of disagreement (NOD) with the rating decision in June 2004, and after the issuance of a statement of the case (SOC) in May 2005, the Veteran submitted a VA Form 9 in June 2005. Accordingly, the appeal was certified to the Board, and in a July 2007 decision, the Board reopened the claim and remanded it for a VA examination.

The Veteran was scheduled for a VA examination, but failed to report to his VA examination. Thus, in an October 2009 decision, the Board denied the Veteran's claim for service connection for depression on the basis that the Veteran's depression was not incurred in or aggravated by the Veteran's military service. The Board decision was unappealed, and the decision became final. 38 U.S.C.A. § 7105 (c) (West 2007) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

Since the issuance of the December 2005 rating decision and the October 2009 Board decision, the Veteran has submitted additional evidence regarding his acquired psychiatric disorders. The record contains VA psychiatric treatment records from May 2006 to December 2009. Such treatment records contain additional symptoms and diagnoses, to include bipolar disorder.

Hospitalization records have also been added to the record, to include a period of hospitalization in March 2015 for suicidal ideations and a period of hospitalization in September 2016 for psychosis.

In May 2012, the Veteran was afforded a VA psychiatric examination of mental disorders other than PTSD. The examination report contains diagnoses of bipolar II disorder, alcohol , amphetamine, and opiate abuse (in remission). Symptoms were reported, to include depression, irritability, apathy, low self-esteem, lack of motivation, helplessness, and sleep disorder. Moreover, his history, to include pre-military, military, and post-military were reported, to include his experiences in Desert Storm. The examiner furnished a nexus opinion regarding his psychiatric disabilities other than PTSD.

Last, the Board notes that since the October 2009 Board decision, the Veteran testified before a DRO in August 2013. The Veteran testified to his symptoms, treatment, including the timing of both his symptoms and treatment. At the hearing, witness, K. B., noted the Veteran's changes since the Gulf War.

Therefore, the Board acknowledges that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the December 2005 rating decision and October 2009 Board decision, and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. 

Because the evidence provided here relates to the Veteran's diagnoses, symptoms and treatment, to include the timing of the Veteran's symptoms and treatment, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

ii. Claim to reopen a claim of entitlement to service connection for a cognitive disorder, to include memory loss

In a May 1997 rating decision, the RO denied the Veteran's claim for service connection for memory loss on the basis that there was no objective medical evidence of memory loss. The RO noted that medical records contain no indication of any complaints or findings of memory loss, and outpatient treatment records following service did not contain indications of memory loss. The rating decision was unappealed, and the decision became final. 38 U.S.C.A. § 7105 (c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

In June 2003, the Veteran sought to reopen his claim. In a November 2012 rating decision, the RO reopened the claim, but denied the Veteran service connection for a cognitive disorder on the basis of an absence of a link to an event, injury, or experience in service. 

Since the May 1997 rating decision, VA medical treatment records have been added to the record. VA treatment records from November 2003 to December 2009 note the Veteran's memory and symptoms of headaches and seeing flashing lights. See November 2003 VA treatment record.

The Veteran was afforded a VA examination in November 2005. The November 2005 VA psychiatric examination report is of record and includes testing of the Veteran's memory and cognitive functioning. Moreover, the Veteran was afforded a VA examination in May 2012. The examiner evaluated the Veteran's residuals of TBI, and noted that the Veteran contends that he has had problems with concentration and memory since his TBI in 1991 when he was attacked by civilians at Ft. Sill. The May 2012 examination indicates objective evidence of testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

In August 2013, the Veteran testified at a hearing before the DRO, and a transcript of the hearing is part of the record. The Veteran testified as to his head trauma in service in 1991, where he was assaulted outside of base and taken to the emergency room.

As discussed in the Introduction, the Board has expanded the issue to include entitlement to service connection for a cognitive disorder, to include memory loss, to also include as secondary to a head injury in service. Evidence concerning service connection for a head injury, to include a TBI, has been added to the record. Specifically, VA treatment records, VA examinations noted above, and August 2013 hearing testimony, have been added to the record. The Board finds such evidence pertinent to the Veteran's claim for service connection for a cognitive disorder, to include memory loss, to also include as secondary to a head injury in service. 

Thus, the Board determines that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the May 1997 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. The Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. 

Because the evidence provided here relates to the Veteran's symptoms and incident in service, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a cognitive disorder, to include memory loss, to also include as secondary to a head injury in service, is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, to also include as secondary to service-connected disabilities and/or an assault in service, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a cognitive disorder, to include memory loss, and to also include as secondary to a head injury in service, is reopened; to this extent, the appeal is granted.


REMAND

After a review of the record, the Board finds that the issues of entitlement to an initial rating in excess of 10 percent for service-connected rosacea; entitlement to a compensable rating for service-connected residuals of a fracture of the left little finger; entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder; entitlement to service connection for a head injury, to include a TBI; entitlement to service connection for a seizure disorder, to include as secondary to a head injury in service; and entitlement to service connection for a cognitive disorder, to include memory loss, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board will address each issue individually below.

I. Entitlement to an initial rating in excess of 10 percent for service-connected rosacea.

The Veteran contends that his current rosacea warrants a rating in excess of 10 percent disabling. The Veteran was afforded a VA examination of his skin in May 2012. At the May 2012 examination, the Veteran's rosacea was noted to be quiescent that day. However, at the August 2013 DRO hearing, the Veteran noted that his rash "waxes and wanes in severity," with "no rhyme or reason to when it's going to be bright red and how long it is. It varies . . . ." The Veteran testified that he gets a red rash on his face and that it burns. The Veteran testified that during bad flare-ups, the rash goes from his face down to his neck, chest, and arms, and even gets in his eyes and around his hairline. 

Therefore, under the circumstances, and considering the Veteran's testimony, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his rosacea. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Specifically, in light of the evidence discussed above, the RO should make every effort to arrange for the additional VA medical examination to be provided during a period of active symptomatology or during a flare-up of the Veteran's service-connected rosacea. See Ardison v. Brown, 2 Vet. App. 405 (1994). Thus, this issue is remanded.

II. Entitlement to a compensable rating for service-connected residuals of a fracture of the left little finger.

The Veteran contends that his current residuals of a fracture of his left little finger warrants a compensable rating. At the August 2013 DRO hearing, the Veteran testified that the residuals of his left little finger have worsened. The Veteran asserted that his grip is weakened and that he thinks he may have started to get arthritis in his left little finger because it was never set. His finger hurts upon use, and although he is right handed, his left finger disability affects his ability to play the guitar. Moreover, the Veteran noted that the pain in his finger changes depending on the weather, with his finger affected more during cold weather.

The Veteran was last afforded a VA examination in October 2012. Under the circumstances, and considering the contentions of the Veteran, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his current residuals of a fracture of the left little finger. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, this issue must be remanded. 

III. Entitlement to service connection for an acquired psychiatric disorder, to include depression, PTSD, and bipolar disorder, to also include as secondary to service-connected disabilities and/or an assault in service.

The Veteran contends that his acquired psychiatric disorders, to include depression, PTSD, and bipolar disorder, are the result of his service. At the August 2013 DRO hearing, the Veteran asserted that he has had problems since service and that he did not have such psychiatric issues prior to his service. He noted symptoms of anxiety and depression, with isolation and issues with motivation at work. The Veteran further testified that he calls in sick to work often. The Veteran's friend, K. B., also testified that he noticed a change in the Veteran after service.

The Veteran asserts that his acquired psychiatric disorders are specifically the result of his experienced assault in service (see August 1991 service treatment records noting an assault) and/or his service connected disabilities, to include residuals of his fractured left little finger and rosacea. Also of record are attempts by the Veteran to submit photos of dead soldiers when asked to identify stressors with regard to his claim of service connection for PTSD. The Veteran's DD-214 notes that he served as a material control and accounting specialist, and that he served on active duty service in support of Operation Desert Shield and Operation Desert Storm. VA treatment records also note service in the Gulf War.

In regards to the acquired psychiatric disorders, other than PTSD, the Veteran was afforded a VA examination in May 2012. The May 2012 examiner diagnosed the Veteran with bipolar disorder and a cognitive disorder, NOS. The May 2012 examiner opined that the claimed mental disorders (other than PTSD) were less likely than not incurred in or caused by the claimed in-service injury, event, or illness. However, the examiner did not provide a rationale to support his opinion. Instead, the examiner noted that there are records of an assault in 1991, that the Veteran was first treated for psychiatric issues in 1999, and that there are subsequent diagnoses of bipolar disorder with depression and suicidal ideation and a history of amphetamine abuse in 2005. Yet, the examiner does not provide a rationale to support his nexus opinion that the Veteran's acquired psychiatric disorders (other than PTSD) are not the result of the Veteran's experiences in service, to include the in-service assault and/or the Veteran's service-connected disabilities. 

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). "A medical opinion provided by the Department of Veterans Affairs (VA) is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the evaluation of the claimed disability by the Board of Veterans Appeals (BVA) will be a fully informed one." See id. at 310. In this case, the Board does not find that the medical opinion is thorough, with well supported and reasoned rationales, so as to fully inform the Board in its evaluation of the claim as required under Barr. See id. Therefore, the Board remands this matter for an additional VA examination for a nexus opinion that is supported by sufficient rationale.

In regards to the issue of service connection for PTSD, the Veteran was afforded a VA examination in October 2005, at which the Veteran was diagnosed with PTSD. However, the Board remands this matter for a nexus opinion. Entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran asserts he was assaulted in service (see August 1991 service treatment records noting an assault). Also of record are attempts by the Veteran to submit photos of dead soldiers when asked to identify stressors with regard to his claim of service connection for PTSD. The Veteran's DD-214 notes that he served as a material control and accounting specialist, and that he served on active duty service in support of Operation Desert Shield and Operation Desert Storm. VA treatment records also note service in the Gulf War.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2014).

Therefore, in this case, the Veteran has a current diagnosis of PTSD and has indicated various stressors discussed above. However, there is insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's PTSD is causally related to his claimed stressors. 

Last, the Board notes that there is evidence of ongoing VA psychiatric treatment. The record contains a notification of hospitalization in March 2015 due to suicidal ideations and a notification of hospitalization in September 2016 due to psychosis. Yet, there are no accompanying VA treatment records. Therefore, on remand, in addition to providing the Veteran an additional VA examination, the Board instructs the RO to obtain all outstanding treatment records and associate such with the record.

IV. Entitlement to service connection for a head injury, to include a TBI.

The Veteran contends that he has a head injury, to include a TBI, as a result of his service. The Veteran asserts that he was assaulted in service and that he was hit in the head and became semi-unconscious. See August 2013 DRO hearing transcript. Service treatment records indicate an assault with injuries in August 1991.

The Veteran was afforded a VA examination in May 2012, at which the examiner did not find a diagnosis of TBI or any other head disability. However, upon review, the Board finds that an additional VA examination is necessary. VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI. This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon, as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3D.2.j. As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief. In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review. Accordingly, the Board is remanding the issue in order to schedule the appellant for a new examination. See 38 U.S.C.A. § 7107(f)(2) (2015). 

The Board notes, that the record indicates that the Veteran has failed to report to his scheduled examinations with regard to this issue. However, the Board finds that the Veteran should be afforded another opportunity to appear for examination before a physiatrist, psychiatrist, neurologist, or neurosurgeon to assist in his claim. The Veteran is reminded that he has an obligation to assist VA in the development of his claim. See Wood v. Derwinski, 1 Vet. App. 190 192 (1991).

Therefore, the Board remands this matter for an additional VA examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), and requests an opinion as to whether it is at least as likely as not that the Veteran's TBI is etiologically related to the Veteran's service, to include his asserted assault in service. 

V. Entitlement to service connection for a seizure disorder, to include as secondary to a head injury in service.

The Veteran asserts that he has a seizure disorder as a result of his service, to specifically include as a result of his head injury in service. The Veteran contends that he was assaulted in service and that he was hit in the head and became semi-unconscious. See August 2013 DRO hearing transcript.

The Veteran was afforded a VA examination in May 2012, which indicates a diagnosis of a seizure disorder, to include tonic-clonic seizures or grand mal (generalized convulsive seizures). The May 2012 examiner opined that "it is less likely as not that the seizure disorder was caused by the head trauma dated August 1991." To support the opinion, the examiner noted that his opinion was based on the most recent VA examination of TBI, which concluded that there is no diagnosis. However, as discussed above, the VA examination for a head injury, to include a TBI, must be remanded for an additional VA examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).

Thus, the Board notes that the appeal of the issue of entitlement to service connection for a head injury, to include TBI, is inextricably intertwined with and includes the issue of entitlement to service connection for a seizure disorder, to include as secondary to a head injury in service. Therefore, the Board finds that both issues must be remanded for an examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).

VI. Entitlement to service connection for a cognitive disorder, to include memory loss, and to also include as secondary to a head injury in service.

Similarly, the Veteran asserts that he has a cognitive disorder, to include memory loss, as a result of his service, to specifically include as a result of his head injury in service. The Veteran contends that he was assaulted in service and that he was hit in the head and became semi-unconscious. See August 2013 DRO hearing transcript.

The Veteran was afforded a VA examination in May 2012, which indicates a diagnosis of cognitive disorder NOS and reduced memory and concentration. The May 2012 VA examination reports that the Veteran has memory deficits, but notes that multiple conditions, such as seizures, sleep disorders, and bipolar disorder may attribute to his memory deficits. However, again, the Board notes that the examiner relied on a VA examination of the Veteran's head injury, to include TBI, that must be remanded for an additional VA examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).

Thus, the Board finds that the appeal of the issue of entitlement to service connection for a head injury, to include TBI, is inextricably intertwined with and includes the issue of entitlement to service connection for a cognitive disorder, to include memory loss. Therefore, the Board finds that the issues must be remanded for an examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran. The Board specifically directs the RO to obtain VA mental health treatment records associated with the Veteran's hospitalizations in March 2015 and September 2016, and associated them with the claims file.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected rosacea. This examination must be scheduled during a period of flare-up of this condition. The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's rosacea. Every reasonable effort must be made to secure such an examination during a flare-up of his rosacea. Appropriate instructions must be provided to the Veteran in this regard.

The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

If the Veteran has a flare-up(s) of his rosacea prior to a scheduled VA examination, he must present himself to a VA outpatient clinic for an examination(s) to document the outbreak, including a description of the rosacea. Appropriate instructions must be provided to the Veteran in this regard.

3. After directive (1) has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected residuals of a fracture of the left little finger. The claims file should be made available to and reviewed by the examiner. All indicated studies and tests should be completed to include complete range of motion testing with an articulated assessment as to any additional loss of range of motion or other functional loss that may be caused by such factors as pain, weakness, or fatiguability; clinical findings should be reported in detail. The examiner should explain the rationale for all opinions expressed. 

4. After directive (1) has been completed, the RO should schedule an appropriate VA examination schedule the Veteran for an examination by a VA psychiatric examination by a psychiatrist. The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Upon review of the file, and following examination, the examiner is asked to render opinions as to the following:

a.) Whether a diagnosis of PTSD is appropriate; and if so, whether it is at least as likely as not related to the Veteran's active service, to include his assault in-service (see August 1991 service treatment record), and/or his service in the Gulf War, Operation Desert Storm, and Operation Desert Shield.

Specifically, the examiner should determine whether the Veteran currently suffers from PTSD related to his in-service personal assault and/or his experiences in the Gulf War, Operation Desert Storm, and Operation Desert Shield, and whether it is adequate to support a diagnosis of PTSD. The examiner is asked to provide an opinion as to whether there is evidence of behavior changes indicating that a personal assault occurred. The examiner's attention is directed to the August 2013 DRO hearing testimony as well as the Veteran's August 1991 service treatment records.

b.) For any non-PTSD psychiatric disability or disabilities diagnosed, including depression and bipolar disorder, whether it is at least as likely as not (50 percent probability or greater) that the disability is related to the Veteran's active service, to include his in-service personal assault and/or his experiences in the Gulf War, Operation Desert Storm, and Operation Desert Shield. 

c.) Also for any non-PTSD psychiatric disability or disabilities diagnosed, including depression and bipolar disorder, whether it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disability or disabilities are proximately due to or the result of a service-connected disorder, to include rosacea and/or residuals of a fracture of the left little finger. 

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. After directive (1) has been completed, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief. Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner. 

Following review of the claims file, the examiner should render opinions as to:

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's head injury, to include any diagnosed TBI, is etiologically related to his military service, to include the assault in service. See August 1991 service treatment record. 

(b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed cognitive disorder (claimed as memory loss) is related to his military service, to include the assault in service, or secondary to any diagnosed TBI. See August 1991 service treatment record.

(c) Whether it at least as likely as not (a fifty percent probability or greater) that the Veteran's that the Veteran's currently diagnosed cognitive disorder (claimed as memory loss) is due to or the result of a service-connected disability, to include any service-connected seizure disorders and/or psychiatric disorders. 

(d) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed seizure disorder is related to his military service, to include the assault in service, or secondary to any diagnosed TBI. See August 1991 service treatment record.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

6. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

7. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


